Citation Nr: 0210992	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  96-06 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1986 to July 
1992.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of November 1992 and 
August 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  
Jurisdiction over the claims folder was subsequently 
transferred to the RO in Cleveland, Ohio.  

When the case was most recently before the Board in February 
1999, some of the issues on appeal were decided while the 
issue of entitlement to service connection for right knee 
disability was remanded for further development.  
Jurisdiction over the claims folder was subsequently 
transferred to the RO in Winston-Salem, North Carolina, which 
returned the case to the Board in August 2002.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein have been obtained. 

2.  Any currently present chronic right knee disability was 
not present during the veteran's military service and is not 
etiologically related to service.  


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO has 
obtained the service medical records (SMRs) and afforded him 
a hearing in April 1995.  The case was most recently remanded 
in 1999 to obtain information needed from the veteran, 
pertinent treatment records and an examination to determine 
the etiology of any right knee disorder.  However, the 
veteran did not respond to RO requests in July 2001 and May 
2002 for information required by the RO to obtain pertinent 
treatment records and he failed to attend, without 
explanation, a VA examination scheduled in February 2002.  

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the veteran's claim.  The Board is also unaware 
of any such outstanding evidence or information.  In sum, the 
record reflects that all development required under the VCAA 
and the implementing regulations has been completed and that 
the veteran's failure to cooperate has prevented full 
development of the facts relevant to this claim.  
Accordingly, the Board will address the merits of the 
veteran's claim. 

Factual Background

The SMRs reflect that the service enlistment examination was 
negative.  In March 1986 the veteran complained of having had 
right knee pain for 3 days.  He had fallen and hit a rock.  
On examination there were swelling around the right patella 
and pain on patellar compression.  There was no knee 
instability.  The assessment was a patellar contusion.  

In February 1989 it was noted that he had a history of right 
knee trauma and had recently injured his right knee sliding 
into second base.  He had a long history of right knee 
injuries and a history of a tendon repair 7 years earlier.  
When his right knee was hit, he developed effusion.  He also 
reported that his right kneecap dislocated freely when he was 
fatigued.  Following examination, the assessment was right 
knee sympathetic effusion, post knee surgery, and a possible 
meniscal injury.  During future physical training he was not 
to run or walk.  

In November 1990 the veteran was fitted for a hinged knee 
brace for recurrent effusion secondary to strenuous activity.  
On periodic examination in December 1990 he had a right knee 
scar but the examination was otherwise negative.  In an 
adjunct medical history questionnaire he did not report 
having or having had a trick or locked knee.  However, he 
reported having a permanent loss of right knee motion and 
having a history of edema and trauma, for which he had been 
given a knee brace.  He had a history of trauma when he was a 
teenager, when a "sprinkler" had gone through his kneecap.  

During subsequent hospitalization for gastrointestinal 
problems, there was a reported history of a hole through his 
right knee from an injury involving a sprinkler. 

On service discharge examination in January 1992, the veteran 
had a 1-inch scar on his right patella from a puncture wound 
but the examination was otherwise negative.  In an adjunct 
medical history questionnaire he responded affirmatively to 
having or having had a trick or locked knee and wearing a 
brace.  It was reported that he had decreased motion due to 
pain above the knee.  There was a history of an injury 
involving a sprinkler which had penetrated the upper part of 
his right knee 5 years earlier.  He also reported having 
injured the right knee during basic training.  

On VA general medical examination in 1992, the veteran 
reported that his right knee bothered him at night.  His 
carriage, posture, and gait were normal.  

On VA orthopedic examination in 1992, the veteran reported 
having injured his right knee in kindergarten and having had 
knee problems since then.  During military service he had 
slid into a base, after which he had had swelling and was 
told he needed surgery, which he had declined.  He had not 
had any other specific treatment.  He complained of having 
occasional swelling, and pain with twisting of the right 
knee.  On examination he had full range of motion of the 
right knee and no instability.  The diagnosis was multiple 
somatic complaints, little of which had anything to do with 
any objective pathology.  

On VA examination of the veteran's joints in March 1995 he 
reported having fallen on a rock during basic training, 
injuring his right knee.  Since then he had had recurrent 
injuries.  He complained of pain and tenderness of right knee 
with occasional swelling and giving way.  He had recently 
been in a motorcycle accident in July [apparently July 1994] 
and had incurred, in part, some cuts in and around the right 
knee but the examiner thought that those had resolved.  On 
examination he had some joint line tenderness.  The 
assessment was a residual injury of the right knee.  

At the April 1995 RO hearing the veteran testified that no 
computerized tomogram (CT) of his right knee had been done, 
as recommended.  In basic training he had fallen and struck 
his right knee on sharp rock, leaving an indentation for a 
few days, after which the knee never really healed.  He had 
reinjured the right knee twice after basic training.  The 
first had been in the mountains of Honduras when he banged 
the knee into a mountainside.  Three days after that he was 
treated at Soto Connell Air Base.  The second had been 
towards the end of visit to Soto Connell Air Base when he had 
reinjured the right knee sliding into a base while playing 
softball, after which he was placed on his first physical 
profile.  He had been given a knee brace at Madigan Army 
Hospital, Ft. Lewis Washington.  

The veteran also testified that he had not been treated for 
his right knee since he was at Ft. Lewis but he still wore a 
flex brace because he could not afford a hinged-brace.  Prior 
to service he had slipped and fell on a sprinkler in 
kindergarten, lacerating the right knee just above the 
patella.  However, it healed well and he never had any 
subsequent problems (until his inservice knee injuries).  The 
inservice injury was at a lower part of the knee and not 
above the knee, as had occurred in kindergarten.  He had had 
postservice treatment from Dr. Hamester in Kenton, Ohio, for 
whom the veteran had worked as a medical assistant.  The 
veteran had just been given anti-inflammatory medications and 
he had applied warm soaks.  Dr. Hamester was the only private 
physician that the veteran had seen after service and he 
probably first saw him after August 1994.  The veteran had 
asked Dr. Hamester to write a report about the veteran's 
right knee.  

No evidence from Dr. Hamester was ever submitted by the 
veteran.  

A VA magnetic resonance imaging (MRI) study in May 1995 
disclosed no abnormality.  The impression was that the 
veteran's right knee was within normal limits.  

On VA orthopedic examination in December 1997 the veteran 
complained of occasional pain, soreness, and tenderness of 
the right knee along the medial compartment.  He was now on 
an exercise program and used a knee brace in sport activities 
but he could use his right knee normally and do normal 
activities.  On examination there was slight medial joint 
line tenderness.  His knee was stable.  The diagnosis was a 
right knee sprain.  X-rays of the right knee showed no 
evidence of arthritis or other pathology.  The impression was 
that his right knee was normal.  

Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disease initially 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

It is clear that the veteran had a preservice right knee 
puncture wound.  He alleges that there were no chronic 
residuals from that injury and, in this regard, the 
examination for service entrance was negative.  During 
service he had multiple injuries and was given a knee brace.  
While he had multiple complaints in conjunction with the 
examination for service discharge, that examination was 
negative except for the residual puncture wound scar from the 
preservice injury (and it is apparent that the veteran does 
not claim service connection for that scar).  Moreover, VA 
examinations in 1992 were negative for a right knee 
disability.  While the 1995 VA examination diagnosed a 
residual right knee injury, the examiner did not identify the 
specific residuals or the injury resulting in the current 
disability.  Similarly, although a right knee sprain was 
diagnosed on VA examination in 1997, the examiner did not 
link the disability to military service.  

In sum, although the record contains medical evidence of 
right knee problems in service and of current right knee 
disability, adequate medical evidence of a nexus between the 
veteran's military service and any currently present right 
knee disability is lacking.  The lack of such evidence is 
directly due to the veteran's failure to cooperate in 
providing needed and requested information and his failure to 
attend the scheduled VA examination in 2002.  Accordingly, 
the Board is left with no choice but to deny the claim.  


ORDER

Service connection for right knee disability is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

